Citation Nr: 0731536	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  With regard 
to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

The veteran was diagnosed with PTSD due to Vietnam combat 
experiences in November 2003 by a VA staff psychiatrist.  A 
review of his service personnel records, however, fails to 
provide sufficient evidence that he engaged in combat with 
the enemy during service.  In this regard, his personnel 
records are negative for any decoration or award signifying 
combat and such records indicate a non-combat MOS of field 
radio repairman.  Based on the foregoing, the Board finds 
that the veteran did not engage in combat with the enemy.  
Therefore, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressors.  See 
38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must contain 
service records or other statements as to the occurrence of 
the veteran's claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The veteran testified at the June 2007 Board hearing 
regarding two specific stressor incidents that occurred while 
he was stationed at Lai Kae Base with the 701st Maintenance 
Battalion, 1st Infantry Division, Company C.  He asserts that 
these stressors contributed to his current PTSD.  First, he 
testified that the airfield at Lai Kae was rocketed upon his 
arrival in October 1968; the attack began as he was exiting 
the aircraft.  Although he could not recall the exact date of 
his arrival at Lai Kae, he stated that he arrived in Vietnam 
on October 9, 1968.  Based on that information, he estimated 
that he landed at Lai Kae October 12 or 13, 1968.  The second 
stressor incident identified at the June 2007 Board hearing 
involved a mortar or rocket attack on his "hooch."  
According to the veteran, a mortar or rocket struck his hooch 
sometime before Christmas 1968, destroying it and injuring 
the veteran.  He testified that he broke his teeth and that 
they were fixed while he was still in Vietnam; thereafter he 
was sent for rest and relaxation at Fort DeRussy in Hawaii.  
Finally, in addition to his testimony, the veteran submitted 
various written statements during this appeal indicating that 
his unit was under rocket and mortar attacks during Christmas 
and the New Year (Tet) in 1968-69.

The RO denied the veteran's claim as there was no credible 
evidence of a verified stressor.  However, in light of the 
veteran's testimony, the Board concludes that additional 
development is needed with respect to whether there exists 
credible supporting evidence that any of the above-named 
stressors occurred.  In this regard, the Board is satisfied 
that the veteran has provided sufficient detail with regards 
to location, dates (three month window), unit assignment, and 
description of event, for all three above claimed stressors 
to contact the U.S. Army & Joint Services Records Research 
Center (JSRRC) and ask them to research these claimed events.  
Additionally, as the veteran contends that his teeth were 
broken during the rocket/mortar attack on his hooch, efforts 
should be made to obtain any service medical records 
associated with their repair, as well as any personnel 
records, including temporary orders, which might show that he 
was sent for rest and relaxation in Hawaii.

If any of the veteran's stressors are verified while this 
appeal is on remand, a VA examination should be obtained for 
the purpose of ascertaining whether his current PTSD can be 
based on such stressor(s).

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claim of 
entitlement to service connection for PTSD.  Dingess held 
that VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Review the file and prepare a summary 
of the stressors claimed by the veteran 
while he was stationed at Lai Kae Base 
with the 701st Maintenance Battalion, 1st 
Infantry Division, Company C.  Such 
stressors include: (1) rocket attack at 
the airfield at Lai Kae Base approximately 
October 12 or 13, 1968; (2) rocket or 
mortar attack on Lai Kae Base during the 
period from October 12, 1968, through 
December 25, 1968, which destroyed a 
hooch; and (3) rocket and mortar attacks 
at Lai Kae during the period from December 
1, 1968, through February 28, 1969.

3.  Send a letter to the U.S. Army & Joint 
Services Records Research Center (JSRRC) 
asking them to provide any available 
information which might corroborate the 
veteran's asserted in-service stressors.  
Please provide JSRRC with the following: 
the prepared summary of the veteran's 
claimed stressors, copies of the veteran's 
DD-214, and any service personnel records 
obtained showing service dates, duties, 
and units of assignment.

4.  Contact the veteran and ask him to 
provide the name of the hospital/medical 
station where his broken teeth were 
repaired.  

(a)	Regardless of his response, 
request all dental records from the 
National Personnel Records Center 
(NPRC).  However, if the veteran is 
able to identify the specific medical 
hospital/station where he was 
treated, such NPRC request should 
include a search for these records 
under the facility, as well as the 
veteran.  Any response, negative or 
positive, should be associated with 
the claims folder.  

(b)	If the medical facility identified 
is private, request that the veteran 
provide appropriate information and 
consent to obtain such records.  
Following a response, obtain such 
records.

5.  The veteran should also be asked to 
submit any evidence in his possession 
which might verify that he was sent to 
Fort DeRussy in Hawaii for rest and 
relaxation, including duty orders 
and/or photographs.  

6.  Obtain any personnel records which 
might indicate that the veteran broke his 
teeth and/or was sent to Fort DeRussy in 
Hawaii during the period from October 9, 
1968, through December 31, 1968, including 
morning reports, sick reports, and duty 
orders.

7.  If, and only if, a stressor is 
verified, schedule the veteran for a 
VA psychiatric examination to determine 
the etiology of any currently manifested 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed in 
the records by the JSRRC may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the examiner 
must specifically identify whether the 
stressor detailed in the report of JSRRC 
serves as the basis for that conclusion, 
or whether the currently manifested PTSD 
is related to other nonservice or non-
verified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

8.  Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the 
December 2006 supplemental statement of 
the case.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



